Citation Nr: 1212178	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.  

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1970 to December 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles California, which, in pertinent part, denied a rating in excess of 20 percent for left lower extremity radiculopathy and entitlement to TDIU.  

The Veteran testified at a December 2009 hearing held before the undersigned via videoconference.  A transcript of the hearing is of record.   

The Board remanded the above claims for additional development in March 2010, which has been accomplished.  The claims are now ready for disposition.  Additional claims related to schedular evaluation of other service connected disabilities were withdrawn by the Veteran, and dismissed by the Board.


FINDINGS OF FACT

1.  At all times during the appellate period, the Veteran's left lower extremity radiculopathy has been manifested by no greater than moderate impairment, manifested by decreased sensation or numbness and pain; there is no decrease in muscle strength, muscle atrophy, or other functional impairment related to radiculopathy.

2.  The Veteran has two or more disabilities with at least one disability rated at 40 percent or more, and sufficient additional disability to bring his combined rating to 70 percent or more. 

3.  A preponderance of the competent evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for a total rating for compensation purposes based on individual unemployability due to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An October 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The Veteran's service treatment records (STRs), VA medical treatment records, private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Secretary Administration (SSA) records and disability determination have also been obtained.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  Examiners have made all findings required for application of the rating schedule, and have offered requested opinions with supporting rationale.  Since the Veteran's last VA examination, VA treatment records do not indicate that his left extremity radiculopathy has worsened in severity.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also afforded the opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Increased Rating Claim 

The Veteran seeks a rating in excess of 20 percent for left lower extremity radiculopathy.  At his December 2009 hearing he testified that the pain in his legs during his examination was severe and that cold weather affects his nerves.   

The Veteran's left lower extremity radiculopathy is rated under the criteria for impairment of the sciatic nerve under Code 8520 to best reflect the anatomic area and functions affected.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Diagnostic Code 8520 rates paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See Id.  

An October 2004 VA treatment record notes that the Veteran occasionally has numbness and tingling down the left lower leg; he denies any weakness or loss of bowel or bladder function, dysuria, or hematuria.  A physical examination revealed 5/5 strength and sensitivity and 2+ deep tendon reflexes in the left lower extremity.  

A December 2004 VA treatment record notes that the Veteran complained of intermittent numbness in the lower extremities.  Physical examination revealed lower extremity strength was intact, sensation was decreased in the L5 distribution, and that he had difficulty walking on the heels and toes due to hip pain.  

A VA examination was conducted in January 2005 in conjunction with the Veteran's claims for increased ratings for service connected musculoskeletal disabilities other than his radiculopathy of the left lower extremity.  The Veteran reported constant numbness going down his left lower leg into his toes.  His strength was okay.  The Veteran worked in a defense depot and picked up boxes weighing 40-50 pounds.  His gait was independent without any assistive devices and without a limp.  

A private evaluation in August 2006, for SSA disability purposes, showed problems with kneeling, squatting, and climbing stairs.  The Veteran could not balance on the left leg, but he walked without discomfort.  Straight leg testing caused tingling on the left.

A September 2006 VA treatment record notes that the Veteran was referred for an electrodiagnostic (EMG) study to investigate low back pain with radiation down into the left lower extremity, to the toes.  He reported that he had some numbness/tingling in the left lower extremity and some weakness in his left leg.  He denied any bowel or bladder problems.  A physical examination revealed 5/5 strength bilaterally and that sensory and reflexes of the right and left lower extremities were intact.  Following an EMG study, impressions of abnormal EMG study, EMG evidence suggestive of possible left L5 motor radiculopathy, and no suggestion of left peroneal motor neuropathy or sural sensory neuropathy, were given.  

A VA examination was conducted in October 2006, to assess the severity of the Veteran's service connected gunshot wound of the left buttock, radiculopathy of the left lower extremity, thoracolumbar spine and sacroiliac disability, left hip, and scars disabilities.  The Veteran reported back pain that radiated down the left leg with tingling and numbness in that leg.  A physical examination was conducted.  The Veteran had an abnormal gait and limped on his left side.  A neurologic examination revealed normal and symmetric reflexes bilaterally.  Sensation of the lower extremities was diminished to the L5, L5 and S1 dermatomes in the left lower extremity, but otherwise normal.  Motor strength of the bilateral lower extremities was 5/5 with no muscle atrophy.  Pertinent diagnoses of injury to the left sciatic nerve with left sciatica, left hip strain, residual scar, and intervertebral disc syndrome with nerve roots involved at L5, L5, and S1 with corresponding left sciatic nerve, were given.  It was noted that the Veteran had limitations related to prolonged standing, walking, and frequent stooping, climbing, and heavy lifting.  

VA treatment records from October 2006 to August 2010 reveal continued, consistent complaints of low back pain with radiation to the left lower extremity, consistent with L5 radiculopathy.

A May 2010 VA treatment record noted that the Veteran had lumbar radiculopathy, which is worse with cold weather and helped by Jacuzzi or sauna.  It is not made worse by fast walking.  The examiner observed that the description of pain sounded like neuropathy, despite a recent normal EMG.  

A VA examination was conducted in June 2010.  The examiner noted a review of the Veteran's claim file.  The Veteran complained of left leg numbness, pain, and spasm.  He went swimming every other day.  He was able to do all activities of daily living.  He was able to squat to the floor, but was unable to push himself back up to a standing position due to low back pain.  Physical examination revealed that the Veteran was ambulatory and walked into the office.  He had a normal gait and a neurologic examination revealed normal motor control, sensation, reflexes, and balance.  The examiner reviewed the September 2006 EMG study which was suggestive of possible left L5 motor radiculopathy; a repeat EMG was ordered.  The examiner noted that the Veteran cannot do heavy labor, but can do light work around the house.  

An August 2010 VA treatment record notes that an EMG was conducted and that assessments of normal electrodiagnostic study, no nerve conduction study evidence of a generalized sensory or motor polyneuropathy, and no EMG evidence of a left/right L2-S2 motor radiculopathy were given.  A physical examination revealed that the Veteran's strength in the right and left legs was 5/5 and sensation to his left lower extremity was decreased.  

The overall disability picture presented here most closely reflects the criteria for the current 20, rather than a higher 40, percent rating for radiculopathy of the left lower extremity under DC 8520.  The Veteran has consistently reported radiating pain and areas of numbness on his left leg, and the medical evidence of record also shows these symptoms and decreased sensation in the left leg.  The medical evidence of record also consistently shows that the Veteran's left leg has normal or 5/5 strength, and that his muscles of the left leg are normal and without atrophy.  Similarly, the medical evidence of record shows that neurological examinations demonstrate normal reflexes.  The Veteran is able walk for some distance and stand, albeit with some limitations on endurance or activities like climbing.  Similarly, competent lay evidence of record shows that the Veteran is able to do all activities of daily living, light work around the house, and that he swims for exercise.  He has reported pain of the leg, with functional limitations from pain consistent with the clinical findings of doctors.

The absence of any motor impairment or muscle wasting mitigates against assignment of an evaluation greater than that for moderate impairment.  While the current manifestations are not strictly sensory in nature, there is little impairment of physical capacity shown.  Reported symptoms of a limp or impaired heel and toe walking are related by doctors to other service connected disabilities, such as hip impairment, and are already compensated under those disabilities.  Pyramiding, or compensating multiple times for the same impairment, is prohibited. 38 C.F.R. § 4.14.

Consideration has also been given to potential assignment of an extraschedular evaluation.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Rating Schedule provides for higher evaluations for greater degrees of symptomatology, and contemplates the symptoms and impairments reported by the Veteran.  The Schedular criteria are adequate, and no further discussion of extraschedular evaluation is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating for left lower extremity radiculopathy is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  TDIU

The Veteran seeks entitlement to TDIU.  He alleges that he cannot work due to his service-connected disabilities. 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §3.340.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  

The Veteran is service-connected for gunshot wound, left buttock, which is currently rated as 50 percent disabling; degenerative disc disease (DDD), thoracolumbar spine and osteoarthritis of the sacroiliac joint, which is currently rated as 20 percent disabling; DJD, left hip, which is currently rated as 20 percent disabling, radiculopathy of the left lower extremity, which is currently rated as 20 percent disabling, and two scars, one of which is rated as 10 percent disabling and one which is rated as non-compensable.  His current combined disability rating is 80 percent.  

The Veteran's gunshot wound, left buttock is rated at 40 percent or more and his combined rating is not 70 percent or more.  Thus, he meets the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a).  See 38 C.F.R. §§ 3.340, 3.341.  Given this, extraschedular consideration under 38 C.F.R. § 4.16(b), for Veterans found to be unemployable but not meeting the schedular thresholds, is not required.  

The question, then, is whether the Veteran's service connected disabilities render him unable to obtain or retain substantially gainful employment.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Details of the Veteran's repeated examinations are summarized above.  Discussion herein focuses on the description of the clinical manifestations on the Veteran's ability to perform occupational functions.  

A May 2006 private medical opinion notes that the Veteran has two chronic musculoskeletal conditions that physically limit his ability to lift and carry heavy objects weighing more than 20 pounds as well as physically demanding work (pushing/pulling/climbing).  The nature of his conditions and medication use does not allow him to perform the duties of explosive ordinances handling, forklift operation, and heavy equipment operation.  

A June 2006 opinion from a VA physician submitted to the Veteran's employer, the Department of the Navy, notes that his chronic back pain makes is unlikely that he can continue in his current job as a material handler unless his job does not require weight lifting, bending, pulling, or pushing.  

In his application for SSA benefits, the Veteran reported that he can walk one mile before his back pain stops him and that yard work causes back pain.  He reported he attended college for 2 years.  The Veteran worked as a material handler for the Department of the Navy from June 1987 to April 2006.  He primarily lifted boxes and other items to a conveyor area.  

An August 2006 private examination conducted for his claim of SSA disability benefits notes that the Veteran appears capable of light work.  The Veteran could lift weights of 20 pounds 10 times, but only from elevation; he could not stoop or bend to lift.  He walked with discomfort.

At an October 2006 VA examination the examiner opined that the Veteran's service connected conditions cause limitations of prolonged standing or walking and also frequent stooping and climbing and any heavy lifting.  

A June 2010 VA examination report notes that the examiner reported that the Veteran retired from work in 2006, because he was not able to do heavy labor.  The examiner opined that he is able to do light work around the house.  

All of the competent evidence of record indicates that the Veteran cannot work in heavy labor requiring lifting heavy boxes and prolonged standing, due to his service connected musculoskeletal disabilities, such as the job he held at the Department of the Navy as a material handler.  Conversely, all of the competent evidence of record indicates that the Veteran is able to do work requiring light labor or sedentary employment.  All medical providers offer strikingly similar assessments of the Veteran's  functional capacity.  The Veteran's own competent reports that he is able to do light house work and is able to walk approximately 1 mile before his back and legs begin to hurt corroborate the retained ability to perform work at that level.  His education level, to include high school and some college, would permit jobs of sedentary or "white collar" employment.  The Veteran remains capable of obtaining and retaining a job which would provide a gainful wage.  Therefore, the Veteran's contentions that he cannot work in any type of job due to his service connected disabilities have been considered, but a preponderance of the competent evidence clearly shows that he remains able to engage in occupational tasks which would permit substantially gainful employment.  The question for VA is not whether he can return to his former vocation, but whether he may undertake any substantially gainful occupational activity

The Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417   (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).   

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to a TDIU is not warranted. 


ORDER

Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy is denied.  

Entitlement to TDIU is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


